                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,            :      Case No. 3:98-cr-081

                                                            District Judge Walter Herbert Rice
       -   vs   -                                           Magistrate Judge Michael R. Merz

KEITH DEWITT, SR.,

                               Defendant.            :



                      REPORT AND RECOMMENDATIONS


        This case is before the Court on Defendant’s First Step Act Motion (ECF No. 538), made

on his behalf by Assistant Federal Public Defender Kevin Schad. By agreement of the District

Judges resident at the Dayton location of court, all First Step Act proceedings are referred to the

undersigned under General Order Day 13-01.

       The Motion was filed and served March 27, 2019. Id. at PageID 2663. Under S. D. Ohio

Civ. R. 7.2, the United States had until April 17, 2019, to oppose the Motion, but it has not done

so. Under S. D. Ohio Civ. R. 7.2(a)(2), failure to file a memorandum in opposition may result in

the granting of that motion.

       The Motion demonstrates that Dewitt is eligible for re-sentencing under the First Step Act

because he is a “defendant who, prior to August 3, 2010, was convicted of an offense for which

the Fair Sentencing Act would have reduced the statutory penalties.” While the Motion argues for




                                                1
what that reduced sentence should be, the matter of appropriate felony sentencing is outside the

scope of the referral and no recommendation is made on that point.

       It is respectfully recommended that the Court find Dewitt eligible for re-sentencing under

the First Step Act and set this case for re-sentencing once the District Judge has considered, if he

so desires, an updated Presentence Investigation Report from the United States Probation Office.



May 3, 2109.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. If the Report and
Recommendations are based in whole or in part upon matters occurring of record at an oral hearing,
the objecting party shall promptly arrange for the transcription of the record, or such portions of it
as all parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District
Judge otherwise directs. A party may respond to another party=s objections within fourteen days
after being served with a copy thereof. Failure to make objections in accordance with this
procedure may forfeit rights on appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th
Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).




                                                  2
